Citation Nr: 1036846	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected psychiatric disability.

2.  Entitlement to an increased rating for service-connected acid 
reflux, currently evaluated as 30 percent disabling, to include 
the issue of whether a rating in excess of 10 percent was 
warranted prior to August 1, 2009, and whether a compensable 
rating was warranted prior to March 31, 2009.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION


The Veteran served on active duty from June 1998 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and November 2008 Department of 
Veterans Affairs Regional Office (RO) rating actions.

The Veteran presented testimony at a Decision Review Officer 
hearing in August 2007.  A transcript of the hearing is 
associated with the claims file.

In a March 2009 statement, the Veteran raised the issues of 
entitlement to service connection for additional gastrointestinal 
disabilities all as secondary to his service-connected acid 
reflux.  Since these issues have not been adjudicated, the Board 
does not have jurisdiction over them, and they are referred to 
the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  

The service treatment records reflect multiple back, neck and 
knee-related complaints, with various diagnoses, including 
back/neck spasm, acute lumbar sprain/strain, chronic low back 
pain, and bilateral patellar tendonitis/patella femoral syndrome.  
The report of a June 2006 VA general medical examination reflects 
normal clinical evaluation of the lumbar spine, neck, and knees.  
X-rays of the lumbar spine and neck were also normal at that 
time.  Subsequent VA treatment records, however, show continued 
treatment for back, neck and knee pain, including issuance of a 
back brace, but do not reflect any clinically diagnosed disorders 
of these joints.  Nevertheless, given the multiple complaints and 
diagnoses during service, the Board finds that the Veteran should 
be accorded the opportunity to undergo a current VA orthopedic 
examination in order to determine the nature, extent, and 
etiology of any diagnosed back, neck and knee disorder.  

In addition, it appears that there are outstanding private and VA 
treatment records pertinent to the claims on appeal.  
Specifically, a July 2007 report of treatment at the VA 
Outpatient Clinic in Grand Rapids, Michigan reflects recent 
private hospital treatment for a left knee injury sustained 
during a four wheeler accident.  Further, in a May 2008 
statement, the Veteran reported treatment at the VA Medical 
Center (VAMC) in Ann Arbor, Michigan.  The record also reflects 
that while treatment records from the Community Based Outpatient 
Clinic (CBOC) in Leesburg, Florida from October 1, 2008 to 
September 29, 2009 were reviewed, there were "too many to 
print," and therefore these records were not included in the 
claims file.  On remand, these deficiencies should be corrected.  

It also appears that the Veteran receives regular treatment at 
the VAMC in Orlando, Florida.  Updated treatment records should 
be obtained.

Lastly, the record reflects that in a May 2008 statement, the 
Veteran requested an increased rating of his service-connected 
acid reflux.  In a November 2008 rating decision, the RO denied 
an increased rating for this condition, with which the Veteran 
expressed disagreement in a March 2009 statement.  In a July 2009 
rating decision, the RO granted an increased rating of 10 
percent, effective from March 31, 2009, a 100 percent rating 
based on convalescence, effective from May 15, 2009, and a 10 
percent evaluation, effective from August 1, 2009.  In a 
subsequent May 2010 rating decision, the RO granted an increased 
rating of 30 percent, effective back to August 1, 2009.  
Significantly, however, no statement of the case for the issue of 
an increased rating for acid reflux has been issued.  This should 
be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Accordingly, the case is REMANDED for the following action:

1.	 After completing any necessary 
development, provide 
a statement of the case to the Veteran 
regarding the issue of an increased rating 
for acid reflux pursuant to his March 2009 
notice of disagreement.  The Veteran should 
be informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  

2.	After obtaining release forms from the 
Veteran and any other required 
information, records of all post-service 
private back, neck, and knee treatment 
received by the Veteran should be obtained 
and associated with the claims file.  The 
Board is particularly interested in the 
treatment reports from St. Mary's hospital 
in July 2007.

3.	The RO should obtain the following VA 
treatment records: (a) any records of 
treatment at the Ann Arbor VAMC, (b) 
records of relevant treatment at the 
Leesburg, Florida CBOC from October 1, 
2008 to September 29, 2009, and records of 
relevant treatment at the Orlando, Florida 
OPC since February 2010.  All attempts to 
obtain these records, and any negative 
response, should be fully documented in 
the claims file.  

4.	Thereafter, the Veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature, extent, and 
etiology of any diagnosed low back, neck, 
and right and left knee disability that he 
may have.  The examiner should review the 
claims file in conjunction with the 
examination, and such review should be 
noted in the examination report.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent pathology should be noted.  
In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
low back, neck, and right and left knee 
disability is related to an event, injury, 
or disease that occurred in service, 
including the in-service complaints and 
findings (including back/neck spasm, acute 
lumbar sprain/strain, chronic low back 
pain, and bilateral patellar 
tendonitis/patella femoral syndrome).  
A complete rationale should be provided 
for all opinions expressed.  However, if 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

5.	After completing the requested actions, 
the RO should readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

